Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 13, 19, 20, & 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baskett (US PG Pub 2009/0296244; hereafter ‘244) in view of Hildenbrand et al. (US PG Pub 2011/0318567; hereafter ‘567).
Claim 1: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:
applying an anti-fog composition to a major surface of a glass substrate, the anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109);
heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises a hydroxyl-containing component comprising diacetone alcohol (DAA) in an amount of 45.6 wt% based on the total weight of the anti-fog composition and 1-methoxy-2-propanol (MOP) in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
Although the value of 45.6 wt% of a DAA is not the value of between about 1 wt% to about 35 wt% DAA(or 0.95 wt% to 36.8 wt% DAA as defined by the Specification at ¶ 16 which states that “about” means +/- 5%) it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 2: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 4: ‘567 discloses drying at a temperature of 176ºF.
Although the value of 176ºCF is not the claimed range of 275-310ºF it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drying temperaturte because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and drying temperature is a result-effective variable based on the desired rate of drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 5: ‘567 discloses that mixtures of solvents can be used and further teaches that methanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include methanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 7: ‘567 discloses that mixtures of solvents can be used and further teaches that ethanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include ethanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
‘567 does not teach that the ratio of DAA and ethanol is from 1:1 to 10:1.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 9: ‘567 discloses that mixtures of solvents can be used and further teaches that toluene is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include toluene in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 10: The hydroxyl-containing component (i.e. DAA & MOP) is present at 85.2 wt%.
Although 85.2 wt% does not fall within about 60 wt% to about 80 wt% (57 wt% to 84 wt% it is close and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or are close a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05(II)(A).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 13: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 19: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:
applying an anti-fog composition to a major surface of a glass substrate, the anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109);
heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises a hydroxyl-containing component comprising diacetone alcohol (DAA) in an amount of 45.6 wt% based on the total weight of the anti-fog composition and 1-methoxy-2-propanol (MOP) in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
The hydroxyl-containing component (i.e. DAA & MOP) is present at 85.2 wt%.
Although 85.2 wt% does not fall within about 60 wt% to about 80 wt% (57 wt% to 84 wt% it is close and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or are close a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05(II)(A).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 20 & 23: The composition comprises 1-methoxy-2-propanol as discussed above.
Claim 22: Although the value of 45.6 wt% of a DAA is not the value of between about 1 wt% to about 10 wt% DAA(or 0.95 wt% to 9.5 wt% DAA as defined by the Specification at ¶ 16 which states that “about” means +/- 5%) it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 24: 1-methoxy-2-propanol (MOP) is present in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
Claim 25: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 26: The coating is dried at a temperature of 176ºF for a dying period (¶ 84).
Claim 27: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 28: The anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567, as applied above, and further in view of Hynes et al. (US Patent 6,068,202; hereafter ‘202).
Claim 17: ‘567 teaches that the coating can be applied by spraying (¶ 22, ‘567).
‘567 does not teach details for spray coating.
However, ‘202, which is directed towards a spraying apparatus (title) for applying coatings (col. 1, lines 1-10) discloses spray coating with an atomizing air pressure of 0-35 psi (col. 6, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the spraying apparatus of ‘202 during the process of ‘175 such that the spray coating is performed with an atomizing air pressure of 0-35 psi because the apparatus and spraying process of ‘202 is an art recognized spray coating apparatus/process and would have predictably been suitable for the spray coating process of ‘567.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567, as applied above, and further in view of Kishikawa et al. (US PG pub 2014/0295175; hereafter ‘175).
Claim 21: ‘567 teaches that the solvent mixture can include solvents which are unsuitable per se in pure form  and also discloses that polar solvents can be used (see ¶ 35).
‘567 does not disclose water as part of the solvent mixture.
However, ‘175, which is also directed towards anti-fogging coatings (¶ 22-162) comprised of silica sols (¶ 94 & 97) discloses that water is an art recognized co-solvent (¶s 75-77).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate water into the composition of ‘567 because ‘175 discloses that water is an art recognized cosolvent in the anti-fogging coating compositions which comprise silica sols and thus water would have predictably been suitable in the composition of ‘567.
The combination does not teach a concentration for the water.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘244 teaches away from the claimed invention because it teaches use of an anti-reflective coating and one of skill in the art of making a reflective article would not utilize a reflective substrate having an anti-reflective coating; the Office does not find this argument convincing because ‘244 is title “Surgical Mirror” and a mirror is defined as a reflecting surface (see dictionary.com) and thus ‘244 teaches a reflective article and further discloses “mirror 32 may be comprised of a plurality of layers, including various protective coatings…[e]xamples of protective coatings include, but are not limited to: anti-glare or anti-reflective coatings, anti-fogging coatings” (¶ 37) and thus it is apparent that ‘244 discloses a reflective article coated with protective coatings which include anti-reflective coatings and anti-fogging coatings and therefor teaches a reflective article comprised of a reflective substrate which is coated with a coating with anti-reflective coatings and anti-fogging coatings. It is evident from the disclosure that one of ordinary skill in the art would expect a mirror with an anti-reflective coating to be a reflective article given that ’244 discloses a mirror and teaches that such coatings may be present. The Examiner notes that applicant has not provided any evidence that the mirror of ‘244 with the anti-reflective coating is not a reflective article. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that ‘567 teaches away from the claimed reflective article; the Office does not find this argument convincing because ‘244 calls for an antireflective coating and ‘567 provides a means for forming said coating.
In regards to applicant’s argument that ‘244 and ‘567 provide no teaching directed towards anti-fogging; the Office does not find this argument convincing because ‘244 teaches applying an antireflective coating and an antifogging coating and ‘567 discloses a coating that is both antireflective and antifogging and thus teaches a means for forming the coating with both desired properties in a single step.
In regards to applicant’s argument that ‘567 teaches a solid content of 70 wt% silica and not the claimed range of 10-30 wt%; the Office does not find this convincing because the claimed 10-30 wt% is based on the total weight of the coating composition which includes solvents and binders whereas the 70 wt% of ‘567 is based on the dry film weight and when converted to coating composition weight the 110.5 g of silica particle sol which is 21% in 1-methoxy-2-propanol only represents 110.5*0.21 g of silica particles in the composition or 23.205 g of silica in solution with a total coating solution weight of 225.66 g of coating solution and thus 10.28 wt% of silica based on the total weight of the coating solution and there is 56.0 g of 12.5% Elvacite in DAA solution which provides 3.1 wt% of Elvacite in solution and thus there is 10.49 wt % of silica based on the total weight of the coating solution in Example 3 or 13.59 wt% of silica and Elvacite based on the total weight of the coating solution in Example 3. The Examiner notes that both values fall within the claimed solid content of the coating solution.
In regards to applicant’s argument that concentrations of 45.6 wt% DAA and 38.7 wt% MOP are not present in the reference; applicant is advised that these numbers can be derived from Example 3 as cited in which 56 g of 12.5% Elvacite in DAA and 56g of DAA provide 46.5 wt% of DAA and 110.5 g of 21% silica in MOP is 38.7 wt% of MOP.
In regards to applicant’s argument that the ratio of DAA to ethanol in claim 7 provides unexpected results; the Office does not find this argument convincing because there is insufficient data to determine unexpected results given that applicant has not provided any evidence for a concentration below the lower limit.
In regards to applicant’s argument that ‘567 does not teach the criticality of the use of DAA with methanol, ethanol, butanol, or MOP; applicant is advised that ‘567 explicitly teaches using DAA and MOP together in Example 3.
In regards to applicant’s argument that one of ordinary skill in the art would not add water to the system of ‘567 because it would cause insolubility and imperfections in the coating performance and/or visual appearance; the Office does not find this argument convincing because applicant has not provided any evidence to support this opinion. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1712